DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Species 2, Figures 30-32, claims 13, 15, 16 and 18-21, in the reply filed on December 21, 2021 is acknowledged.  The traversal is on the ground(s) that the search of multiple species would not impose a serious burden on the examiner.  This is not found persuasive because Species 1 and 2 comprise patentably distinct features which require the search of different subclasses due to the claimed structural differences between such species.  Examining multiple species together would impose a serious burden on the examiner, as such would require the search of multiple patentably distinct features that otherwise would not have to be searched for, applying appropriate prior art rejections and having to consider and respond to attorney arguments regarding such multiple patentably distinct features and rejections.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12, 14 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 21, 2021.
Claim Objections
Claims 13, 15, 16 and 19 are objected to because of the following informalities: 
In claim 13 (line 2) “shoe; ” should recite --shoe; and--.
In claim 13 (line 3) “shoe; ” should recite --shoe, comprising: --.
In claim 15 (line 4) “shoe, ” should recite --shoe, comprising: --.

In claim 19 (line 4) “shoe, ” should recite --shoe, comprising: --.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feigl (EP 2 597 221).
As to claim 13, Feigl discloses a panel mounting system comprising:
a U-shaped base shoe 6; and
a panel retention device in the U-shaped base shoe, comprising:
a first compression pad 23 in the U-shaped base shoe;
a second compression pad 23 in the U-shaped base shoe;
a compression plate 22 in the U-shaped base shoe and having a threaded opening; and
a threaded adjustable flange 25,26 in the U-shaped base shoe in threaded engagement with the threaded opening in the compression plate (Figure 1).
As to claim 15, Feigl discloses a panel assembly comprising:
a panel mounting system having:
a U-shaped base shoe 6,

a first compression pad 23 in the U-shaped base shoe,
a second compression pad 23 in the U-shaped base shoe,
a compression plate 22 in the U-shaped base shoe and having a threaded opening, and
a partially threaded adjustable flange 25,26 in the U-shaped base shoe in threaded engagement with the threaded opening in the compression plate; and
a panel 2 in the panel retention device and between the first compression pad and the second compression pad (Figure 1).
As to claim 16, Feigl discloses a panel mounting system comprising:
a U-shaped base shoe 6;
a panel retention device in the U-shaped base shoe, comprising:
a first compression pad 23 in the U-shaped base shoe;
a second compression pad 23 in the U-shaped base shoe;
a compression plate 22 in the U-shaped base shoe; and
an adjustable flange 25,26 connected to the compression plate through a threaded connection (Figure 1).
As to claim 18, Feigl discloses a panel mounting system wherein the compression plate 22 has a threaded opening and the adjustable flange 25,26 is in threaded engagement with the threaded opening in the compression plate (Figure 1).
As to claim 19, Feigl discloses a panel assembly comprising:
a panel mounting system having:
a U-shaped base shoe 6,

a first compression pad 23 in the U-shaped base shoe,
a second compression pad 23 in the U-shaped base shoe,
a compression plate 22 in the U-shaped base shoe, and
an adjustable flange 25,26 connected to the compression plate through a threaded connection; and
a panel 2 in the panel retention device and between the first compression pad and the second compression pad (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nash (US 2009/0031653) in view of Feigl.
As to claim 20, Nash discloses a panel mounting system comprising:
a U-shaped base shoe 104;
an L-shaped compression pad 116 in the U-shaped base shoe and having:
a vertical leg 118 having an inside surface and an outside surface, and
a horizontal leg 120 extending away from the vertical leg;
a second retention gasket 128,142 in the U-shaped base shoe and having an opening;
130 in the U-shaped base shoe bearing against the second retention gasket and having a threaded opening aligned with the opening in the second retention gasket; and
a threaded adjustable flange 132,126 in the U-shaped base shoe in threaded engagement with the threaded opening in the compression plate (Figure 1).
Nash fails to disclose a panel mounting system comprising a first retention gasket in the U-shaped base shoe bearing against the inside surface of the vertical leg of the L-shaped compression pad.
Feigl teaches a panel mounting system comprising opposing first and second retention gaskets 23 in a U-shaped base shoe 6 bearing against opposing sides of a panel 2; the opposing retention gaskets absorbing vibration and securely fixing the panel within the U-shaped base shoe (Figure 1).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system disclosed by Nash to comprise a first retention gasket, as taught by Feigl, bearing against the vertical leg of the L-shaped compression pad, in order to absorb vibration and securely fix the panel with the U-shaped base shoe.
As to claim 21, Feigl discloses a panel assembly comprising:
a U-shaped base shoe 104;
an L-shaped compression pad 116 in the U-shaped base shoe and having:
a vertical leg 118 having an inside surface and an outside surface, and
a horizontal leg 120 extending away from the vertical leg;
a second retention gasket 128,142 in the U-shaped base shoe and having an opening;
130 in the U-shaped base shoe bearing against the second retention gasket and having a threaded opening aligned with the opening in the second retention gasket;
a threaded adjustable flange 132,126 in the U-shaped base shoe in threaded engagement with the threaded opening in the compression plate; and
a panel 102 tightly fitted between the L-shaped compression pad and the second retention gasket (Figure 1).
Nash fails to disclose a panel assembly comprising a first retention gasket in the U-shaped base shoe bearing against the inside surface of the vertical leg of the L-shaped compression pad.
Feigl teaches a panel assembly comprising opposing first and second retention gaskets 23 in a U-shaped base shoe 6 bearing against opposing sides of a panel 2; the opposing retention gaskets absorbing vibration and securely fixing the panel within the U-shaped base shoe (Figure 1).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly disclosed by Nash to comprise a first retention gasket, as taught by Feigl, bearing against the vertical leg of the L-shaped compression pad, in order to absorb vibration and securely fix the panel with the U-shaped base shoe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



02/08/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619